                           IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    MATT R. B.,                                           MEMORANDUM DECISION AND
                                                                  ORDER
                   Plaintiff,
                                                             Case No. 2:17-cv-01023-PMW
    v.

    NANCY A. BERRYHILL,
    Acting Commissioner of Social Security,            Chief Magistrate Judge Paul M. Warner

                   Defendant.


           All parties in this case have consented to Chief Magistrate Judge Paul M. Warner

conducting all proceedings, including entry of final judgment, with appeal to the United States

Court of Appeals for the Tenth Circuit. 1 See 28 U.S.C. § 636(c); Fed. R. Civ. P. 73.

           On October 16, 2018, plaintiff Matt R. B.’s (“Plaintiff”) counsel filed a motion to

withdraw. 2 The court granted that motion in an order dated January 16, 2019 (the “January 16

Order”). 3 The January 16 Order required Plaintiff or new counsel to “file a Notice of Appearance

within twenty-one (21) days after entry of” the January 16 Order. 4 The January 16 Order also

warned that if Plaintiff failed to comply with its terms, he may be subject to sanction under Rule




1
    See docket no. 15.
2
    See docket no. 16.
3
    See docket no. 17.
4
    Id. at 1.
16(f)(1) of the Federal Rules of Civil Procedure, including, but not limited to, dismissal.5

Plaintiff failed to comply with the January 16 Order within twenty-one (21) days after its entry.

The court thereafter entered an order to comply with the January 16 Order (the “Order to

Comply”). 6 The Order to Comply afforded Plaintiff an additional fourteen (14) days, until

February 21, 2019, to comply with the January 16 Order. That deadline has now expired, and

Plaintiff has still not filed the Notice of Appearance required by the January 16 Order.

          Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED WITHOUT

PREJUDICE.

          IT IS SO ORDERED.

          DATED this 20th day of March, 2019.

                                              BY THE COURT:




                                              PAUL M. WARNER
                                              Chief United States Magistrate Judge




5
    See id.
6
    See docket no. 18.

                                                 2
